Citation Nr: 1631769	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  12-18 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for osteopenia.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for hyperthyroidism.  

4.  Entitlement to service connection for tremors.  

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure or due to ionizing radiation exposure.  

9.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder claimed as depression.  

10.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a left index finger injury, to include a scar.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  

The Veteran testified at a hearing before the undersigned in May 2016.  A transcript is of record. 

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, an acquired psychiatric disorder, Parkinson's disease, and residuals of a left index finger injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his hearing before the Board on May 18, 2016, prior to the promulgation of a decision in the appeal, the Veteran requested that his claims of entitlement to service connection for tremors, hyperthyroidism, gastroesophageal reflux disease, headaches, and osteopenia be withdrawn from appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have as to the claims of entitlement to service connection for tremors, hyperthyroidism, gastroesophageal reflux disease, headaches, and osteopenia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during his hearing before the Board on May 18, 2016, the Veteran withdrew his appeal of entitlement to service connection for tremors, hyperthyroidism, GERD, headaches, and osteopenia.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The claim of entitlement to service connection for tremors is dismissed.

The claim of entitlement to service connection for hyperthyroidism is dismissed.


The claim of entitlement to service connection for gastroesophageal reflux disease is dismissed.

The claim of entitlement to service connection for headaches is dismissed.

The claim of entitlement to service connection for osteopenia is dismissed.


REMAND

While the Board sincerely regrets the delay, the Veteran's remaining claims must be remanded for further development to ensure that they are afforded every consideration. 

At the outset, remand is required to obtain additional VA and private treatment records.  The Veteran reported receiving mental health treatment from VA from 1972 or 1973 and subsequently from a private medical provider, Maria Garcia, M.D.  Review of the record further reveals that potentially relevant records have not been obtained from Jill Marjama-Lyons, M.D., Donald Ortiz, M.D., and Michael Archibeck, M.D.  These records must be obtained on remand.

Also, the Veteran's claim for service connection for bilateral hearing loss and tinnitus must be remanded for a new examination and opinion.  The Veteran was afforded a VA audiological examination in July 2010.  The VA examiner stated that the Veteran had high-frequency hearing loss noted at entry and had high-frequency hearing loss at separation.  She noted that his bilateral hearing loss at separation was unchanged from his hearing loss at induction.  However, a comparison of the Veteran's induction examination and separation audiological examinations shows, contrary to VA examiners observations, threshold shifts at some frequencies.  Therefore, as the VA examiner's opinion is predicated on a contrary and incorrect finding, the Board finds that her opinion is not adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Additionally, the Veteran has never been afforded a VA examination to assess the etiology his psychiatric disorder.  On remand, after all VA and private treatment records have been associated with the file, a VA examination and opinion should be obtained to assess the likelihood that any diagnosed acquired psychiatric condition is related to active service.  

The Veteran's claim for service connection for a left index finger scar must also be remanded for further development.  The RO denied the Veteran's claim for service connection for the left index finger scar stating there was no record of treatment in service.  However, in a June 2010 statement, the Veteran reported that he severely injured his finger and was taken to Belgium for treatment.  A review of the Veteran's service treatment records shows he did receive treatment from a Belgian dispensary in June 1971.  On remand, the Veteran should be given a VA examination to determine whether he has any current residuals of an in-service left index finger injury.  

Finally, as the Veteran maintains that his service treatment records are incomplete, an additional request should be made for these records.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records, to include all clinical records and/or records of treatment at a Belgian dispensary in June 1971.

2.  Make arrangements to obtain a complete copy of the Veteran's service personnel records.

3.  Make arrangements to obtain the Veteran's complete treatment records from the VA Medical Center (VAMC) in Albuquerque, New Mexico, dated prior to November 2009, to specifically include any records dated in 1972 and 1973, as well as records dated from January 2015 forward. 

3.  Make arrangements to obtain the Veteran's complete treatment records from Melinda Garcia, M.D.; Jill Marjama-Lyons, M.D.; Donald Ortiz, M.D.; Michael Archibeck, M.D.; and Presbyterian Healthcare Services.  

4.  After the above records have been obtained and the all indicated development has been completed, schedule the Veteran for a VA psychiatric examination.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.

(a)  The examiner must identify all current psychiatric disorders found to be present.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current psychiatric disorder had its clinical onset during his service or is related to any incident of service, to include not being allowed to sleep for 3 to 4 days at a time.  In providing this opinion, the examiner should review and acknowledge the Veteran's complaints of nervousness shortly after service in 1972, to include at the time of the VA examination in June 1972.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA audiological examination.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.  All indicated tests and studies should be performed.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss shown at the time of his entrance examination in August 1970 underwent an increase in severity (i.e., was worsened or aggravated) during service.  In providing this opinion, the examiner must consider the Veteran's history of excessive in-service noise exposure.  The examiner should also consider and explain the significance of the changes in hearing, i.e., threshold shifts, shown when comparing the Veteran's August 1970 entrance examination and his January 1972 separation examination.  In particular, there was a 10 decibel shift in the left ear at 1000 hertz (i.e., from 10 to 20), a 5 decibel shift at 2000 hertz (i.e., from 10 to 15), and a 5 decibel shift at 4000 hertz (i.e., from 45 to 50).

(b)  After eliciting a complete history from the Veteran concerning his tinnitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its clinical onset during active service or is related to any incident of service, to include excessive noise exposure.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for an appropriate VA examination of his left index finger.  The claims file must be made available to, and reviewed by, the examiner. 

(a)  The examiner must identify all current left index finger disorders found to be present, to include any scars.

(b)  The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current left index finger disorder had its clinical onset during his service or is related to any incident of service, to include the incident when the Veteran sliced his finger with a knife while preparing food.  For the purpose of providing this opinion, the examiner should accept as true that the Veteran injured his finger as described, and consider the findings (i.e., scar) shown at the time of a June 1972 VA examination.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any of the VA examination reports do not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

8.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


